El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
En el presente caso se interpusieron dos recursos de ape-lación, uno contra la sentencia de la corte de distrito dictada en el mismo, y otro contra la resolución de la expresada corte relativa a la aprobación del memorandum de costas.
Emilio Aráq Cuascú entabló demanda en la Corte de Dis-trito de Mayagüez contra Agustín Hernandez Mena y otros, a fin de que se ordenara el levantamiento del embargo traba-do en ciertos bienes de su propiedad, a los efectos de ejecutar cierta sentencia que el demandado Hernández Mena había ob-tenido a su favor y en contra de Inocencia Cuascú.
*718Contestada la demanda y celebrada la vista, la corte de distrito dictó sentencia a favor del demandante con imposición de las costas al demandado Hernández Mena, único que sos-tuvo el litigio.
Forma parte del récord una exposición del caso en la cual se consigna lo siguiente: “El demandante propuso como prueba una copia de la escritura No. 411 a 17 de agosto de 1904, y otra copia de la No. 256 a 18 de mayo de 1905, sobre venta, autorizadas por el Notario Mariano Biera Palmer.”
Dichos documentos no se transcriben ni en todo ni en par-te, ni siquiera se mencionan en forma tal que permita a esta Corte Suprema conocer cuál era el objeto de los mismos y qué se intentó probar con ellos, y siendo esto así, no tenemos base para examinar si la sentencia apelada está o nó sostenida por la prueba y si ésta fué o nó apreciada rectamente.
Eternos examinado además las alegaciones y la sentencia y tomando en consideración todas las circunstancias del caso, y, no pudiendo percibir que la corte de distrito haya cometido error fundamental alguno, debemos declarar sin lugar el re-curso y confirmar la sentencia apelada.
Examinemos el otro recurso establecido. Dictada sentencia el 29 de diciembre de 1910, se inscribió o registró en el mismo día. En 9 de enero de 1911 el demandante presentó su memorandum de costas, el 18 de enero de 1911 el demandado lo im-pugnó, y el 21 del propio mes se celebró la vista con la compa-recencia de ambas partes y la corte aprobó el memorandum.
Las partidas del memorandum, ascendentes en su totali-dad a $123.70 incluyendo honorarios de abogado, fueron todas impugnadas por el demandado por excesivas y por no ser cierto su desembolso. La corte de distrito que conoció del caso y que tenía ante ella la totalidad del récórd, resolvió que las partidas del memorandum eran justas y que se habían he-cho los desembolsos al aprobar en todas sus partes el memorandum, y como no se nos ha demostrado por el demandado que al resolverlo así la corte de distrito cometiera algún error *719de ley o alguna injusticia notaría, no debemos revocar, ni mo-dificar su resolución.
También alegó el demandado para impugnar el memorandum, que éste no le babía sido notificado y que había sido ar-chivado fuera del término de ley.
El primer fundamento carece de toda fuerza desde el mo-mento en que el demandado compareció y tuvo oportunidad de presentar su impugnación y la cuestión no fué resuelta hasta después de habérsele oído de acuerdo con la ley. Todo lo que la ley se propone obtener por medio de la notificación, se cumplió en este caso.
T en cuanto al segundo fundamento, carece también de toda fuerza, dado que siendo domingo el día 8 de enero en que vencían los diez días que la ley concede para presentar el memorandum, el término se entendía vencido, de acuerdo con la ley, el día siguiente o sea el 9 de enero, fecha en que fué archivado el memorandum.
Por virtud de todo lo expuesto, d¡eben declararse sin- lu-gar ambos recursos y confirmarse la sentencia y resolución apeladas.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados MacLeary, Wolf y Aldrey.